Citation Nr: 1504199	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 29, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2009 rating decisions by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's erectile dysfunction is due to his service-connected posttraumatic stress disorder (PTSD) and depressive disorder, and his service-connected lumbar spine disability.  

2.  Since September 6, 2007, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  Effective September 6, 2007, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Erectile Dysfunction

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with erectile dysfunction.  See, e.g., June 2007 VA genitourinary examination report.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The Board notes that there are a few opinions addressing the etiology of the Veteran's erectile dysfunction.  On June 2007 VA genitourinary examination, the examiner opined that the Veteran's erectile dysfunction was as likely as not caused by or a result of his hypertension.  It was noted that his erectile dysfunction preceded his usage of psychiatric medications, and that he also been taking hypertension medication for approximately 17 years, and his erectile dysfunction began in approximately 1997.  Literature proves that sustained hypertension and/or use of some anti-hypertensive medications will cause erectile dysfunction.  A September 2007 letter from Dr. C. Brown-Manning opined that the Veteran's erectile dysfunction was secondary to his pain management for his lumbar spine and cervical spine disc disease and neuropathy associated with his disc disease.  In addition, it was noted that the Veteran suffers from depression and anxiety which causes erectile dysfunction problems.  

Based on the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise whether the Veteran's erectile dysfunction is proximately due to or the result of his service-connected PTSD and depressive disorder, and his service-connected lumbar spine disability.  Accordingly, secondary service connection for erectile dysfunction is warranted.  As the Board has granted secondary service connection, it need not address direct connection in this matter.  

TDIU

The Veteran asserts that he is entitled to a TDIU based his service-connected disability; he reports he was last employed on a full-time basis on September 5, 2007.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o) . A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of PTSD and depressive disorder, residuals of a right knee shell fragment wound (SFW) with chondromalacia patella and arthritis, hepatitis C, type II diabetes mellitus with associated right and left lower extremity neuropathy, lumbar spine disability, left knee chondromalacia patella and arthritis, for a combined disability rating of 80 percent from January 1, 2003, and 90 percent from December 4, 2009.  See 38 C.F.R. § 4.25.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment for the period prior to March 29, 2011 (for which he is rated a combined 100 percent, and entitlement to TDIU is moot).  

The Veteran has indicated that he was last employed on September 5, 2007.  He has also related that he was employed as a mail carrier with the United States Postal Service for approximately 29 years.  The Veteran's educational background includes 4 years of college.  See December 2007 VA Form 21-8940.  

The evidence of record includes several VA examinations due to the lengthy period under consideration.  Those of particular significance include November 2008 VA general examination, December 2008 VA psychological examination, June 2010 VA psychological examination, September 2011 VA general examination, and September 2011 VA psychological examination. On November 2008 examination, after review of the Veteran's physical service-connected disabilities, it was opined that the bilateral knee chondromalacia with degenerative joint disease and lumbar spine disabilities affect his ability to function in a manual labor job due to decrease in endurance and mobility, but sedentary employment would be feasible with multiple breaks.  On December 2008 examination, it was noted that the Veteran experiences occasional decrease in work efficiency negatively impacted by pain and limited by his medical/physical problems.  The examiner opined that employment was feasible in a loosely supervised situation, requiring little interaction with the public.  On June 2010 VA examination, the examiner opined that the Veteran was unable to work due to his physical health, and periodic conflicts with family and peers.  It was noted the Veteran has lost the ability to interact appropriately with others in public for more than a short time because of his anger and panic, or utilize his higher education.  On September 2011 VA general examination, the examiner opined, in essence, that the Veteran's physical service-connected disabilities did not render the Veteran from being gainfully employed for light duty or desk job occupations.  On September 2011 VA psychological examination, it was opined that the Veteran was not fully unemployable due to his service-connected psychiatric disorders.  While they have a diffuse impact on multiple areas, they do not prevent the Veteran from working entirely, noting his physical health as the cause he was placed on limited duty prior to retirement.  

The evidence also includes an August 2007 letter from Dr. M. Young, noting she has treated the Veteran for the past 5 years, and opined, in essence, that his psychiatric symptoms are chronic and of such intensity that he was no longer able to work.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since September 2007.  His educational background includes four years of college.  His post-service work experience shows that he has worked primarily as a mail carrier for the United States Postal Service.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the November 2008 examiner found that sedentary employment would be feasible with multiple breaks.  In addition, the June 2010 psychological disorder examiner found that the Veteran could not work because of the impairment caused by his service-connected physical disabilities and his psychiatric disorder, noting the Veteran was unable to utilize his higher education.  Thus, even if the Veteran was able to work a sedentary or desk job (due to his service-connected physical disabilities), of which he does not appear to have any experience working, his service-connected psychiatric disorders preclude even sedentary employment.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience and training, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, an effective date of September 6, 2007, is warranted for the award.  See 38 U.S.C.A. § 5110(b)(2); Gaston. 


ORDER

Service connection for erectile dysfunction is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, from September 6, 2007, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


